The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 07-03-2020; claim(s) 1-20 is/are pending. This application was filed 07-03-2020.

USC § 101 Analysis
Claims 1-20, based on the possession of limitations directed to a technical solution associated with optimizing on-device training of prediction models, by evaluating the models to generate an evaluation value, said evaluation value generated based on monitoring training states of a machine learning model in association with when to terminate or restart said training, as depicted in Applicant specification, at least ¶¶31, 45 in associated with a personalized model framework which yields technical improvements related to enhanced user privacy related to on-device training, and optimized network utilization and server load utilization based on said framework.
Thus, based on the aforementioned analysis, the aforementioned claim(s) are patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pike (US 10,884,589) in view of Sanketi (US 11,403,540) and further in view of Vandikas (US 2022/0052925).
Regarding claim(s) 1, 15, 18, Pike discloses [a]: A method performed on a computing device including a display module and a memory module, wherein the memory module is configured to store a plurality of prediction models and item data that includes data of a plurality of items, A computing device comprising: a processor, and a memory module configured to store a plurality of prediction models and item data that includes data of a plurality of items, wherein the memory module is further configured to store instructions that, when executed by the processor, cause the processor to perform operations comprising, A non-transitory computer-readable storage medium having stored therein instructions executable by a computing device to cause the computing device to perform operations comprising, the method comprising [12:1-28: at least one processor and non-transitory storage medium or any type of suitable media for storing electronic instructions or arrangements thereof corresponding to operations also known as software modules embodied within said medium, wherein operations are throttled by said processor, related to items such as a pair or group of objects presented to a user at a display interface for selection, as depicted in 4:4-16, by the user, in order to determine a user’s relative preference for an object of the pair or group, as depicted in 8:1-62]: 

displaying, on the display module1, a first representation of at least one modality of one or more items among the plurality of items (i.e., wherein a modality represented by one or more items or objects is presented on a display interface of a computing device); [4:4-16: providing a “selection interface”, a display on a device, for displaying information of a pair of objects, and prompting a user at the selection interface to select an object of the pair that the user likes]

 detecting an activity of a user of the computing device in response to displaying of the at least one modality of the one or more items to generate user activity log data (i.e., wherein detection corresponds to identification or capture of a user’s selection response to an activity at an interface to determine a user’s relative preference for an object out of a group or pair of objects presented to a user for a purpose of identifying the user’s object preferences); [4:4-36: providing a “selection interface”, a display on a device, for displaying information of a group or pair of objects, and prompting a user at the selection interface to select an object of the pair that the user likes, and identifying the user’s selection, the “user’s selection of an object from the group or pair is [then] transmitted”; see also 8:1-62 related to a detection or determination of a user’s content preferences based on objects affirmatively presented to the user]

 evaluating at least one first prediction model of the plurality of prediction models based on the user activity log data to generate an evaluation value of the at least one first prediction model (i.e., determining a user’s affinity, by computing a user’s affinity or predicted relative interests over time, to approximate a user’s affinity for an object, interest, and other users of a system based on actions, included interactions, performed by the user), [8:1-62: “computation of [a user’s] affinity is further described in U.S. patent application Ser. No. 12/978,2652 (see infra note 2), filed Dec. 23, 2010, which is hereby incorporated by reference in its entirety”, affinity encompassed within affinity scores, as depicted in 7:63-67]

wherein the at least one first prediction model is related to a prediction of the one or more items (i.e., wherein affinity scores are related to or associated with predictions about a user’s relative interests over time); [7:63-67-8:14]



Regarding [a]-[e], Pike does not explicitly disclose, as disclosed by Sanketi memory configured to store a plurality of prediction models; [15:56-67: employing “federated learning”, wherein training data created on a user device is used to train or retrain a machine learning model on a user’s device, the model representing a stored prediction model]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pike to include mechanism(s) [a]-[e] as taught by Sanketi. One of ordinary skill would have been so motivated to include said mechanism(s) to enhance data security and user privacy. [15:56-67]

Regarding [d], While Sanketi discloses the use of weights to represent model parameters [19:19-33], Pike and Sanketi do not explicitly disclose, as disclosed by Vandikas, generat[ing] an evaluation value (i.e., generating an accuracy measure of a machine learning model, consistent with Applicant specification, ¶¶44, 60, 81); [¶¶9, 25]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pike to include mechanism(s) [d] as taught by Vandikas. One of ordinary skill would have been so motivated to include said mechanism(s) to concomitantly enhance data security, user privacy, and determine when conditions have been met for halting training of a local machine learning model at an edge computing device, based on the presence of a plurality of local models at a plurality of computing devices. [¶¶9, 24-25]

Regarding claim(s) 2, Pike-Sanketi-Vandikas as a combination discloses: The method of Claim 1. Pike discloses wherein the user activity log data includes data relating to at least one of a user's choice on a plurality of buttons with regard to a modality of an item that are displayed on the display module, a time period while the user is looking at the modality of the item and other user's activities with regard to the modality of the item (i.e., evaluating a user’s affinity over time). [8:1-62: computing a user’ affinity over time to approximate a user’s affinity for an object, interest, and other users, computing the user’s relative preference based on prompts provided to the user to explicitly select an object from a group or pair of objects provide to the user to determine said relative preference]
Regarding claim(s) 3, 16, 19, Pike-Sanketi-Vandikas as a combination discloses: The method of Claim 1, The computing device of Claim 15, The non-transitory computer-readable storage medium of Claim 18. 
Pike discloses: wherein the evaluating includes evaluating of at least one other prediction model of the plurality of prediction models to generate an evaluation value of the at least one other prediction model, the method further comprises: 
determining at least one prediction model based on the respective evaluation values of the at least one first prediction model and the at least one other prediction model (i.e., determining affinities associated with affinity scores which are associated with predicted user actions); [8:1-62] and  

training the determined at least one prediction model based on the user activity log data to generate at least one second prediction model (i.e., computing affinities of a user over time); [8:1-62: computing a user’s affinity “over time to approximate a user’s affinity for an object, interest and other users”, wherein, “computation of [a user’s] affinity is further described in U.S. patent application Ser. No. 12/978,2653 (see infra note 2), filed Dec. 23, 2010, which is hereby incorporated by reference in its entirety”, affinity encompassed within affinity scores, as depicted in 7:63-67]

Regarding [a], Pike does not explicitly disclose, as disclosed by Vandikas determining a prediction model based on evaluation values (i.e., determining accuracy by sharing trained model weights): [¶¶22, 25]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pike to include mechanism(s) [a] as taught by Vandikas. One of ordinary skill would have been so motivated to include said mechanism(s) to concomitantly enhance data security, user privacy, and determine when conditions have been met for halting training of a local machine learning model at an edge computing device, based on the presence of a plurality of local models at a plurality of computing devices. [¶¶9, 24-25]

Regarding claim(s) 4, Pike-Sanketi-Vandikas as a combination discloses: The method of Claim 3. Pike discloses: further comprising: updating, based on the generated at least one second prediction model, the first representation to generate a second representation of at least one modality of one or more items among the plurality of items to be displayed on the display module (i.e., determining subsequent content based on affinity modification – that is, subsequent content provided to a user is based on different affinity scores). [“computation of [a user’s] affinity is further described in U.S. patent application Ser. No. 12/978,2654 (see infra note 2), filed Dec. 23, 2010, which is hereby incorporated by reference in its entirety”, affinity encompassed within affinity scores, as depicted in 7:63-67, employing “affinity modification” based on modification of a “user’s affinity” computed “over time”, and may employed a plurality of predictor functions to represent different representations]






Regarding claim(s) 5, 17, 20, Pike-Sanketi-Vandikas as a combination discloses: The method of Claim 1, The computing device of Claim 15, The non-transitory computer-readable storage medium of Claim 18, wherein the at least one modality includes a plurality of modalities and the at least one first prediction model includes a plurality of first prediction models, the method further comprises: 
calculating weight values of the plurality of modalities based on the evaluation values of the plurality of first prediction models and the user activity log data (i.e., determining affinity scores corresponding to different models based on user actions including interactions and wherein affinities are); [8:1-62;7:63-67: computing affinity based on user interactions with objects: 12/978,265, which refers to Juan (US 2012/0166532): see FIGs 2-4, and affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47, ¶¶18-19 depicting the use of a combination of predictor functions associated with different representations]

training the plurality of first prediction models based on the user activity log data to generate a plurality of second prediction models; [8:1-62;7:63-67: computing affinity based on user interactions with objects: 12/978,265, which refers to Juan (US 2012/0166532): see FIGs 2-4, and affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47, ¶¶18-19 depicting the use of a combination of predictor functions associated with different representations]


predicting one or more items among the plurality of items to be presented to the user of the computing device based on the plurality of second prediction models; calculating, for each of the predicted one or more items, prediction values of the plurality of modalities based on the plurality of second prediction models; [8:1-62;7:63-67: computing affinity based on user interactions with objects: 12/978,265, which refers to Juan (US 2012/0166532): see FIGs 2-4, and affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47, ¶¶18-19 depicting the use of a combination or plurality of predictor functions or models associated with different representations] and 

generating a combined prediction value for each of the predicted one or more items based on the calculated prediction values and the calculated weight values; [8:1-62;7:63-67: computing affinity based on user interactions with objects: 12/978,265, which refers to Juan (US 2012/0166532): see FIGs 2-4, and affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47, ¶¶18-19 depicting the use of a combination of predictor functions associated with different representations]
Regarding [a], Pike does not explicitly disclose, as disclosed by Vandikas determining a prediction model based on evaluation metrics (i.e., determining accuracy by sharing trained model weights): [¶¶22, 25]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pike to include mechanism(s) [a] as taught by Vandikas. One of ordinary skill would have been so motivated to include said mechanism(s) to concomitantly enhance data security, user privacy, and determine when conditions have been met for halting training of a local machine learning model at an edge computing device, based on the presence of a plurality of local models at a plurality of computing devices. [¶¶9, 24-25]
Regarding claim(s) 6, Pike-Sanketi-Vandikas as a combination discloses: The method of Claim 5. Pike discloses: further comprising: updating, based on the combined prediction value for each of the predicted one or more items, the first representation to generate a second representation of at least one modality of the predicted one or more items to be displayed on the display module (i.e., determining subsequent content based on affinity modification). [“computation of [a user’s] affinity is further described in U.S. patent application Ser. No. 12/978,265 (see infra note 2), filed Dec. 23, 2010, which is hereby incorporated by reference in its entirety”, affinity encompassed within affinity scores, as depicted in 7:63-67, employing “affinity modification” based on modification of a “user’s affinity” computed “over time”, and may employed a plurality of predictor functions to represent different representations]




Regarding claim(s) 7, Pike-Sanketi-Vandikas as a combination discloses [a]: The method of Claim 1. Pike discloses: wherein the at least one modality includes modality X and modality Y, the at least one first prediction model includes a first prediction model of the modality X and a first prediction model of the modality Y, and the generated user activity log data includes user activity log data of the modality X and user activity log data of the modality Y, and wherein the evaluating of the at least one first prediction model comprises evaluating the first prediction models of the modality X and the modality Y, respectively based on the user activity log data of the modality X and the modality Y to generate an evaluation value of the first prediction model of modality X and an evaluation value of the first prediction model of the modality Y, the method further comprises [8:1-62;7:63-67: computing affinity based on user interactions with objects: 12/978,265, which refers to Juan (US 2012/0166532): see FIGs 2-4, and affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47, ¶¶18-19 depicting the use of a combination of predictor functions associated with different representations]: 
calculating a weight value of the modality X and a weight value of the modality Y, respectively based on the evaluation values of the first prediction model of the modality X and the first prediction model of the modality Y and also respectively based on the user activity log data of the modality X and the modality Y; [8:1-62;7:63-67: computing affinity based on user interactions with objects: 12/978,265, which refers to Juan (US 2012/0166532): see FIGs 2-4, and affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47, ¶¶18-19 depicting the use of a combination of predictor functions associated with different representations]

 training the first prediction models of the modality X and the modality Y, respectively based on the user activity log data of the modality X and the modality Y to generate a second prediction model of the modality X and a second prediction model of the modality Y; [8:1-62;7:63-67: generating affinity scores: as noted, “12/978,265 [which refers to Juan (US 2012/0166532): see FIGs 2-4]: affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47, ¶¶18-19 depicting the use of a combination of predictor functions associated with different representations]

 predicting one or more items among the plurality of items to be presented to the user of the computing device based on the second prediction models of the modality X and the modality Y; [8:1-62; 7:63-67: providing affinity scores, predictions associated to items presented to users]



 calculating, for each of the predicted one or more items, a prediction value of the modality X and a prediction value of the modality Y based on the second prediction models of the modality X and the modality Y; [8:1-62; 7:63-67: computing affinity scores]

 generating a combined prediction value for each of the predicted one or more items based on the calculated prediction values of the modality X and the modality Y and the calculated weight values of the modality X and the modality Y; [8:1-62;7:63-67: computing affinity based on user interactions with objects: 12/978,265, which refers to Juan (US 2012/0166532): see FIGs 2-4, and affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47, ¶¶18-19 depicting the use of a combination of predictor functions associated with different representations] and

updating, based on the combined prediction value for each of the predicted one or more items, the first representation to generate a second representation of at least one modality of the predicted one or more items to be displayed on the display module; [8:1-62;7:63-67: computing affinity modification for provision of subsequent content reflecting temporal affinity evolution]



Regarding [a], Pike does not explicitly disclose, as disclosed by Vandikas determining a prediction model based on evaluation values (i.e., determining accuracy by sharing trained model weights): [¶¶22, 25]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pike to include mechanism(s) [a] as taught by Vandikas. One of ordinary skill would have been so motivated to include said mechanism(s) to concomitantly enhance data security, user privacy, and determine when conditions have been met for halting training of a local machine learning model at an edge computing device, based on the presence of a plurality of local models at a plurality of computing devices. [¶¶9, 24-25]
Regarding claim(s) 8, Pike-Sanketi-Vandikas as a combination discloses: The method of Claim 1. further comprising: 
Sanketi discloses: initiating a training of the at least one first prediction model based on the user activity log data to generate at least one second prediction model, if at least one of the following conditions is met: 
a) when the amount of the generated user activity log data is above a first predetermined value; 
b) when the generated evaluation value is above a second predetermined value; 
c) when the computing device is in an idle state; [13:1-8]
d) when the computing device is being charged; and e) when a current time is within a time period set by the user;
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pike to include mechanism(s) c) as taught by Sanketi. One of ordinary skill would have been so motivated to include said mechanism(s) to train a model on a device during a period that is most conducive to the operational stability of the device while still performing machine learning training in a privacy-preserving manner. [13:1-8; 15:56-67]















Regarding claim(s) 10, Pike-Sanketi-Vandikas as a combination discloses: The method of Claim 1. 
Pike discloses: further comprising: 
before the displaying, receiving an input from the user of the computing device (i.e., receiving information associated with search, such as shopping, and webpage viewing histories, consistent with Applicant specification, ¶¶110, 117); [7:41-49]

preparing the first representation based on the prediction value for each of the one or more items. [“computation of [a user’s] affinity is further described in U.S. patent application Ser. No. 12/978,2655 …”; 7:63-67-8:32]

Regarding [d], Pike discloses predicting one or more items related to an input from a user and calculating a prediction value for each of the one or more items [8:1-62: computing a user’s affinity “over time to approximate a user’s affinity for an object, interest and other users”, wherein, “computation of [a user’s] affinity is further described in U.S. patent application Ser. No. 12/978,2656 (see infra note 2), filed Dec. 23, 2010, which is hereby incorporated by reference in its entirety”, affinity encompassed within affinity scores, as depicted in 7:63-67]

Pike does not explicitly disclose, as disclosed by Sanketi:
obtaining preprocessed item data from a cache module of the computing device (i.e., receiving, from an external server via download a prediction plan and parameters, cached content used for subsequent prediction requests, and receiving context features, also used generating predictions/inferences); [4:14-55]

predicting the one or more items that are related with the input from the user and calculating a prediction value for each of the one or more items, based on the at least one first prediction model and by using the preprocessed item data (i.e., employing features relevant to training on a device to facilitate training, including retraining of models resident on devices); [12:41-49] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pike to include mechanism(s) [c]-[d] as taught by Sanketi. One of ordinary skill would have been so motivated to include said mechanism(s) to enhance data security and user privacy. [15:56-67]






Regarding claim(s) 11, Pike-Sanketi-Vandikas as a combination discloses: The method of Claim 10. Sanketi discloses [a]: wherein the preprocessed item data is received from a server that is communicatively connected with the computing device (i.e., receiving, from an external server via download a prediction plan and parameters, cached content used for subsequent prediction requests, and receiving context features, also used generating predictions/inferences). [4:14-55]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pike to include mechanism(s) [a] as taught by Sanketi. One of ordinary skill would have been so motivated to include said mechanism(s) to enhance data security and user privacy. [15:56-67]
Regarding claim(s) 12, Pike-Sanketi-Vandikas as a combination discloses: The method of Claim 10. Sanketi discloses [a]: wherein the preprocessed item data includes an extracted feature vector of each of at least one modality of each of the plurality of items (i.e., receiving, from an external server via download a prediction plan and parameters, cached content used for subsequent prediction requests, and receiving context features, also used generating predictions/inferences). [4:14-55]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pike to include mechanism(s) [a] as taught by Sanketi. One of ordinary skill would have been so motivated to include said mechanism(s) to enhance data security and user privacy. [15:56-67]
Regarding claim(s) 13, Pike-Sanketi-Vandikas as a combination discloses: The method of Claim 1. Pike discloses: further comprising: 
before the displaying, receiving an input from the user of the computing device (i.e., receiving information associated with search, such as shopping, and webpage viewing histories, consistent with Applicant specification, ¶¶110, 117); [7:41-49] and 

preparing the first representation based on the prediction value for each of the one or more items; [“computation of [a user’s] affinity is further described in U.S. patent application Ser. No. 12/978,2657 …”; 7:63-67-8:32]

Regarding [d], Pike discloses predicting one or more items related to an input from a user and calculating a prediction value for each of the one or more items [8:1-62: computing a user’s affinity “over time to approximate a user’s affinity for an object, interest and other users”, wherein, “computation of [a user’s] affinity is further described in U.S. patent application Ser. No. 12/978,2658 (see infra note 2), filed Dec. 23, 2010, which is hereby incorporated by reference in its entirety”, affinity encompassed within affinity scores, as depicted in 7:63-67]

Pike does not explicitly disclose, as disclosed by Sanketi:
obtaining the first representation from a cache module of the computing device, wherein the first representation is generated by (i.e., receiving, from an external server via download a prediction plan and parameters, cached content used for subsequent prediction requests, and receiving context features, also used generating predictions/inferences) [4:14-55]: 
predicting the one or more items that are related with the input from the user and calculating a prediction value for each of the one or more items, based on the at least one first prediction model (i.e., employing features relevant to training on a device to facilitate training, including retraining of models resident on devices); [12:41-49]; and 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pike to include mechanism(s) [c]-[d] as taught by Sanketi. One of ordinary skill would have been so motivated to include said mechanism(s) to enhance data security and user privacy. [15:56-67]







Regarding claim(s) 14, Pike-Sanketi-Vandikas as a combination discloses: The method of Claim 1. Sanketi discloses the provision of feature information, [4:14-55]. Sanketi does not explicitly disclose, as disclosed by Vandikas: further comprising: 
if the at least one evaluation value is below a predetermined value, receiving at least one second prediction model from a server that is communicatively connected with the computing device (i.e., determining, by an edge computing device whether or not conditions have been met to halt training or to perform training, including re-training of a machine learning model); [¶¶9, 24-25: determining that an accuracy threshold has not been met, and consequently requesting through “control signaling” for a controlling server, to “transmit, to, one or more of … edge nodes”, necessary “training  information”, including weights employed for training models resident on edge nodes] and 

storing the received at least one second prediction model in the memory module (i.e., receiving transmitted information from a controlling server). [¶¶24-25: receiving information from a server composed of information including model weight]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pike to include mechanism(s) [a]-[b] as taught by Vandikas. One of ordinary skill would have been so motivated to include said mechanism(s) to concomitantly enhance data security, user privacy, and determine when conditions have been met for halting training of a local machine learning model at an edge computing device, based on the presence of a plurality of local models at a plurality of computing devices. [¶¶9, 24-25]

Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pike, Sanketi, and Vandikas, and further in view of Zhu (US 11,316,600).

Regarding claim(s) 9, Pike-Sanketi-Vandikas as a combination discloses: The method of Claim 8. The aforementioned combination does not explicitly disclose, as disclosed by Zhu: further comprising: stopping the training of the at least one first prediction model, if at least one of the following conditions is met: 
a) when the computing device is executing an operation that requires a CPU usage over a third predetermined value (i.e., performing training operations when physical resources, such as processors, memory, etcetera, of a terminal or remote device, are underutilized or otherwise not utilized, including setting a under-utilization baseline, halting or pausing training operations when resources of the device experience an increase compared to this baseline, or increase in utilization); [12:5-24: halting or pausing training operations, such as elucidated in 11:23-35, as a result of utilization exceeding a baseline utilization, or increase in utilization]and 
b) when the computing device is executing an operation that relates to online sales or online payment.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Pike to include mechanism(s) a) as taught by Sanketi. One of ordinary skill would have been so motivated to include said mechanism(s) to enhance data security and user privacy. [12:5-24]

Conclusion
Prior art below made of record and NOT relied upon is considered pertinent to applicant's disclosure: 

    PNG
    media_image1.png
    5203
    5365
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571 270 3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                            





    
        
            
        
            
        
            
        
            
    

    
        1 112(f) is not being invoked since while the Applicant has not used language including “means” or “step” as a placeholder term, 3-prong analysis (see MPEP 2181) has not been met with regard to “module” language used by the Applicant since “display module”, and “memory module”, placeholder term(s) is/are comprised within/performed on a computing device and/or elements within the computing device
        212/978,265 refers to Juan (US 2012/0166532): see FIGs 2-4, and affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47
        312/978,265 refers to Juan (US 2012/0166532): see FIGs 2-4, and affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47
        
        412/978,265 refers to Juan (US 2012/0166532): see FIGs 2-4, and affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47, ¶¶18-19 depicting the use of a combination of predictor functions associated with different representations
        512/978,265 refers to Juan (US 2012/0166532): see FIGs 2-4, and affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47, ¶¶18-19 depicting the use of a combination of predictor functions associated with different representations
        
        612/978,265 refers to Juan (US 2012/0166532): see FIGs 2-4, and affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47
        
        712/978,265 refers to Juan (US 2012/0166532): see FIGs 2-4, and affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47, ¶¶18-19 depicting the use of a combination of predictor functions associated with different representations
        812/978,265 refers to Juan (US 2012/0166532): see FIGs 2-4, and affinity determination via predictor function coefficients and weights determined by training based on user activity or actions, including interactions with items or objects, as depicted in ¶¶30-47